DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

By reviewing the provisional application (62/816,459), the examiner believes that the provisional application does NOT support some limitations related to “override attributes” as recited in each of independent claim 1 or claim 12. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10 and 12-20, drawn to a method / system determining a frustration level based on whether override attributes are identified. The claimed invention was based on the disclosure (Spec. [0106], Fig. 7).    
II.	Claim 11, drawn to adjusting an initial frustration level based on rule metadata. The claimed invention was based on the disclosure (Spec. [0091], Fig. 6).

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as a customer’s frustration level is determined based on customer explicitly frustration expressions, which is claimed based on “override attributes”. See MPEP § 806.05(d).

The examiner contacted the applicant representative (Mr. Caleb Pollack, Reg. 37,912). Mr. Pollack made a provisional election without traverse to prosecute the first invention, claims 1-10 and 12-20. Affirmation of this election must be made by applicant in replying to this Office action. Claim 11 has been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claims 2 and 13 are objected to because of the following informalities:  
Claim 2, line 1, recites “the list”. Since antecedent limitation never mention any list, definite article “the” must be changed to an indefinite article “a”. Claim 13 has a similar issue.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 6 and 17 recites “increase the final frustration level”. Antecedent limitations never define “a final frustration level”. This limitation has insufficient antecedent basis. It appears applicant intended to express a meaning of “increase the ”.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, 9, 10, 12, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US PG Pub. 2016/0042359) in view of Liberman et al. (US PG Pub. 2011/0307258, hereinafter referred to as Liberman).
[0083], Fig. 3, Abstract, a computer implemented method to evaluating customer’s emotion / sentiment during an interaction between a customer and a customer service agent), the method / system comprising: 
identifying in the interaction, by a computer processor, using a set of linguistic rules, natural language patterns related to frustration ([0045-0048],  [0060], performing natural language analysis to extract positive / negative opinion when a user is talking to a customer agent; [0056], [0066], determining emotion score for each text segment, the sentiment or mood label including: anger, delight, frustration or alike), wherein the linguistic rules define weights associated with the natural language patterns ([0056-0057], use weight of features extracted from the segmented text portions, adjust weight for a word with repeating characters e.g., “goooood”, which has higher weight than “good”); 
a frustration level in the interaction is determined, by the computer processor, based on the identified natural language patterns and weights associated with the identified natural language patterns ([0040-0042], [0056], [0064], an aggregate emotion score is weighted combination of several sores. The emotion scores indicate customer’s sentiment such as: “anger”, “frustration”, “delight” etc.). 

Singh discloses analyzing interaction between a customer and a customer agent to evaluate sentiments of the customer ([0023], using speech recognition when using an interactive voice response or IVR system, Fig. 5, using text messages, [0056], [0062]).  rule metadata”. 

Although Singh discloses some words have strong sentiment meaning ([0057], repeating character such as  “gooood” to express a strong delight, [0060], words with sarcasm meaning,  [0062], negative word), Singh does not explicitly discloses limitations related to “identify override attributes” as well as if the override attributes are identified, determining a frustration level based on the override attributes. 

In the same area of determining a customer’s emotion during contacting a customer agent, Liberman discloses if a dissatisfied customer explicitly express his emotion as angry by saying “Frustrated” or “want to cancel”, a supervisor is informed to join the call or instruct the agent by instant messages (Liberman, [0058]). Identifying explicit frustrations expressions from a customer meet the claimed limitation: “identify override attributes”. When detecting these words, customer’s frustration level is high and supervisor must be informed.  Liberman further discloses obtaining and analyzing audio information and metadata information (Liberman, [0011], [0019], [0035]). 

Both Singh and Liberman are dealing with determine a customer’s emotion during interaction between the customer and a customer agent, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to  combine Liberman’s teaching with Singh’s teaching to detect if a customer explicitly express his frustration (claimed “override attributes”) by saying “frustrated”. One having 

Regarding claim 3, Singh in view of Liberman further discloses obtaining a transcription of the interaction, wherein identifying natural language patterns in the interaction comprises identifying linguistic rules matches in the transcription of the interaction (Singh, [0023],  [0072], speech-to-text transcription from IVR audio data; [0045-0047], identifying language / words from customers).

Regarding claims 5 and 16, Singh in view of Liberman further discloses
calculating a frustration score indicative of the probability that the interaction contains frustration using a classifier (Singh, [0065], calculating the aggregate emoteion scores, using various classifier such as kNN, neural network, logistic regression etc);

Singh discloses calculating an aggregate emotion score to determine customer’s emotion including “anger”, “frustrated” or delight ([0056]). Although Singh does not explicitly using a word “threshold”, there must be a threshold to determine which emotion a customer has based on the calculated aggregated emotion score. In other words, Singh implicitly discloses determining that the interaction contains frustration if the frustration score accedes a first threshold (Singh, [0056], [0066], predicting a customer mood as delighted, anger, frustrated based on a calculated score).

Regarding claims 7 and 18, Singh in view of Liberman further discloses the classifier comprises one of: a binomial logistic regression with sigmoid function; and multinomial logistic regression algorithm with softmax function (Singh, [0065], using different classifier including neural network, logistic regression, which has sigmoid / softmax functions).

Regarding claim 9, Singh in view of Liberman further discloses Frustration (Singh, [0056], [0066]; Liberman, [0058]). Examiner notes, claim 9 uses “at least one of” and listed many items. The cited reference only need to teach ONE alternative. 

Regarding claims 10 and 20, Singh in view of Liberman further discloses
dividing the interaction into segments (Singh, [0056], [0060], calculating emotion score for each segment of text); and 
providing a frustration level for each segment (Singh, [0056], [0060]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Liberman and further in view of Fink et al. (US PG Pub. 2014/0188457).

Regarding claim 4, Singh in view of Liberman does not disclose providing text offset information for each of the identified natural language patterns;

Fink, Fig, 6, e.g., negative sentiment Start position 6, End position 13).

Although Fink does not explicitly discloses highlighting the identified natural language pattern. However, the word “highlighting” can be interpreted as marks indicating a starting point and ending of point of a segment. Therefore, Fink meets the broadly recited limitations. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Fink’s teaching with Singh in view of Liberman’s teaching to mark starting/ending position of sentiment expressions. One having ordinary skill in the art would have been motivated to make such a modification to keep customer satisfied (Fink, [0002]). 

Allowable Subject Matter
Claims 6 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 2, 8, 13-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Dependent claims 2, 6, 8, 13-15, 17 and 19 include more specific features. When considering a claimed invention by each of these dependent claims as a whole, the claimed invention is sufficient to distinguish with prior art of the record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several references related to the concept of detecting sentiment (including frustration) of a customer. These references are included in the attached PTO-892 form. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659